                               Case 19-11066       Doc 33     Filed 06/03/19     Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:    Case No.: 19−11066 − TJC     Chapter: 7

Barbara Ann Pye
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  32 − Motion to Waive Requirement to Provide Tax Returns Filed by Barbara Ann Pye.
                           (Attachments: # 1 Proposed Order # 2 List of All Creditors) (Parker, Kim)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 6/17/19.
                           CERTIFICATE OF SERVICE DOES NOT CLEARLY LIST WHO WAS SERVED BY
                           MAIL AND EMAIL.

CURE:                      FILE AN AMENDED CERTIFICATE OF SERVICE THAT CLEARLY LISTS WHO WAS
                           SERVED BY MAIL AND EMAIL.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 6/3/19
                                                              Mark A. Neal, Clerk of Court
                                                              by Deputy Clerk, Todd Sukeena
                                                              410−962−4072
cc:    Debtor
       Attorney for Debtor − Kim D. Parker

defntc (rev. 12/12/2016)
